Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim (1+3) of U.S. Patent No.10935575 B2. 

Claim 12 of Instant Application
Claim (1+3) of US Patent No. 10935575 B2
A submersible current transformer (CT) sensor, comprising:
A submersible current sensor for sensing a current in a submerged conductor, comprising: 
a polymer housing, including:
a preformed housing, the housing including: 
a first polymer housing member with a first transformer part hermetically sealed therein, wherein the first transformer part includes a first core member and a first winding disposed about at least a portion of the first core member; and
the split core current transformer having a first core member, a first winding disposed about at least a portion of the first core member; a first housing member constructed to house the first core member and the first winding;
wherein the first core member and the first winding are hermetically sealed within the first housing member with the waterproof resin; (Claim 3)

	
a second polymer housing member with a second transformer part hermetically sealed therein, wherein the second transformer part includes a second core member and a second winding disposed about at least a portion the second core member; and a cable coupled to the first transformer part and the second transformer part, wherein 
the split core current transformer having a first core member, a second winding disposed about at least a portion of the second core member; and a preformed housing, a second housing member constructed to house the second core member and the second winding; 
wherein the first core member and the first winding are hermetically sealed within the first housing member with the waterproof resin; (Claim 3)
a first portion of the cable is sealed within the first polymer housing member and a second portion of the cable is sealed within the second polymer housing.
an electrical cable in communication with the first winding and/or the second winding, wherein the housing includes a socket and the cable is disposed within and sealed within the socket


5.	Claims 13, 14, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (2+3), 4, 5 and (6+7) of U.S. Patent No.10935575 B2 respectively.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claim(s) 12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yakymyshyn et al. (Pub NO. US 2005/0156587 A1; hereinafter Yakymyshyn) in view of in view of Inami et al. (Pu NO. US 2012/0002351 A1; hereinafter Inami).
Regarding Claim 12, Yakymyshyn teaches a submersible current transformer (CT) sensor (current transformer in Fig. 1A, Fig. 6B, Fig. 6C and Fig. below; See [0061]-[0063], [0070]-[0071]), comprising:
a polymer housing (housing 101 in Fig. 1A and Fig. below is made of polymer; See [0061], [0075], claim 33), including:
a first polymer housing member (See upperpart of 101 is first member in Fig. 1A and Fig. below; See [0061]) with a first transformer (See first transformer in Fig. 1A and Fig. below) part hermetically sealed therein (See [0061]), wherein the first transformer part includes a first core member (upper core member 102 is first core member in Fig. 1A and Fig. below; See [0061]) and a first winding disposed about at least a portion of the first core member (each core member 102 in Fig. 1A has winding 603 in Fig. 6B and Fig. 6C; See [0070]-[0071]); and
a second polymer housing member (See lower part of 101 is first member in Fig. 1A and Fig. below; See [0061]) with a second transformer part (See second transformer in Fig. 1A and Fig. below) hermetically sealed therein (See [0061]), wherein the second transformer part includes a second core member (lower core member 102 is second core member in Fig. 1A and Fig. below; See [0061]) and a second winding disposed about at least a portion the second core member  (each core member 102 in Fig. 1A has winding 603 in Fig. 6B and Fig. 6C; See [0070]-[0071]); and a cable (cable 106 in Fig. 1A and Fig. below; See [0061]) coupled to the first transformer part and the second transformer part (cable 106 is coupled to each art of 102 in fig. 1A and Fig. below; See [0061]), 

    PNG
    media_image1.png
    650
    877
    media_image1.png
    Greyscale

Yakymyshyn teaches a first portion of the cable is within the first polymer housing member (See the first portion of cable is within upper portion of 102 in Fig. 1A and Fig. below; See [0061]) and a second portion of the cable is within the second polymer housing (See the second portion of cable is within lower portion of 102 in Fig. 1A and Fig. below; See [0061]),
Yakymyshyn is silent about wherein a first portion of the cable is sealed and a second portion of the cable is sealed.
Inami teaches cable is sealed within current transformer (conductor 4 is sealed with current transformer 22 in Fig. 1 See [0038]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention wad made to modify the system of Yakymyshyn and Inami by sealing cable with transformer, in order to achieve a current transformer unit  without upsizing by downsizing (Inami; [0012]).
Regarding Claim 14, Yakymyshyn in view of Inami teaches the submersible CT sensor of claim 12. Yakymyshyn further teaches further comprising a hinge (hinge 105 in Fig. 1A; See [0061]) coupling the first polymer housing member to the second polymer housing member (See [0061]).

    PNG
    media_image2.png
    648
    852
    media_image2.png
    Greyscale

Regarding Claim 15, Yakymyshyn in view of Inami teaches the submersible CT sensor of claim 14, wherein the hinge is integral with the polymer housing (hinge 105 is integral to polymer housing 101 in Fig. 1A; See [0061]).
Regarding Claim 16, Yakymyshyn in view of Inami teaches the submersible CT sensor of claim 12. Yakymyshyn further teaches further comprising a latch (latch 103 in Fig. 1A; See [0061]) constructed to latch the first polymer housing member to the second polymer housing member (See [0061]).

    PNG
    media_image3.png
    648
    852
    media_image3.png
    Greyscale

Regarding Claim 17, Yakymyshyn in view of Inami teaches the submersible CT sensor of claim 16, wherein the latch includes a first polymer (all parts of 101 in Fig. 1A is made of polymer material) latch member (See Fig. 1A and Fig. below; See [0061], [0075]) that is integral with the first polymer housing member (upper latch member 103 in integral with upper housing member 101 in Fig. 1A and Fig. below; See [0061], [0075]), and a second polymer latch member (See Fig. 1A and Fig. below; See [0061], [0075]) that is integral with the second polymer housing member (lower latch member 103 in integral with lower housing member 101 in Fig. 1A and Fig. below; See [0061], [0075]).

    PNG
    media_image4.png
    648
    852
    media_image4.png
    Greyscale

8.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yakymyshyn in view of in view of Inami further in view of Iwao et al. (Pub NO. US 2003/0052764 A1; hereinafter Iwao).
Regarding Claim 13, Yakymyshyn in view of in view of Inami teaches the submersible CT sensor of claim 12. Yakymyshyn further teaches further comprising a waterproof resin, wherein the first transformer part is hermetically sealed in the first polymer housing member (housing 101 is hermetically sealed in Fig. 1A; See [0075]); and wherein the second transformer part is encapsulated by the waterproof resin and hermetically sealed in the second polymer housing member (housing 101 is hermetically sealed in Fig. 1A; See [0075]).
Yakymyshyn in view of Inami is silent about a waterproof resin, wherein the first transformer part is encapsulated by the waterproof resin; and the second transformer part is encapsulated by the waterproof resin.
Iwao teaches a waterproof resin, wherein the transformer part is encapsulated by the waterproof resin (See [0004]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention wad made to modify the system of Yakymyshyn, Inami and Iwao by using a waterproof resin, wherein the first transformer part is encapsulated by the waterproof resin; and the second transformer part is encapsulated by the waterproof resin, in order to seal out water and improve heat dissipation (Iwao; [0004]).
9.	Claim(s) 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yakymyshyn in view of Iwao.
Regarding Claim 18, Yakymyshyn teaches a submersible housing for a current transformer (CT) sensor (current transformer in Fig. 1A, Fig. 6B, Fig. 6C and Fig. below; See [0061]-[0063], [0070]-[0071]), comprising:
a first polymer housing member constructed to house (See upperpart of 101 is first member in Fig. 1A and Fig. below is made with polymer material; See [0061], [0075]); 
a first split core current transformer part (upper core member 102 is first core member in Fig. 1A and Fig. below; See [0061]); and 
hermetically seals the first split core current transformer part in the first polymer housing member (all part of housing 101 is hermetically sealed in Fig. 1A and Fig. below; See [0061]);
a second polymer housing member constructed to house;
 a second split core current transformer part (See lower part of 101 is second member in Fig. 1A and Fig. below is made with polymer material; See [0061], [0075]); and
hermetically seals the second split core current transformer part in the second polymer housing (all part of housing 101 is hermetically sealed in Fig. 1A and Fig. below; See [0061]);
a hinge (hinge 105 in Fig. 1A; See [0061]) constructed to pivotably couple the first polymer housing member to the second polymer housing member at a first end of the housing (hinge 105 is pivotably coupled the first polymer housing member to the second polymer housing member at a first end of the housing in Fig. 1A and Fig. below; See [0061]); and
a latch (latch 103 in Fig. 1A; See [0061]) constructed to releasably attach the first polymer housing member to the second polymer housing member (first polymer housing member to the second polymer housing member are releasably attached by the latch 103 in Fig. 1A and Fig. below; See [0061]).

    PNG
    media_image5.png
    866
    891
    media_image5.png
    Greyscale

Yakymyshyn is silent about a first waterproof resin that encapsulates the first split core transformer part; and a second waterproof resin that encapsulates the second split core transformer part.
Iwao teaches a waterproof resin, wherein the transformer part is encapsulated by the waterproof resin (See [0004]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention wad made to modify the system of Yakymyshyn, Inami and Iwao by using a first waterproof resin that encapsulates the first split core transformer part; and a second waterproof resin that encapsulates the second split core transformer part, in order to seal out water and improve heat dissipation (Iwao; [0004]).
Regarding Claim 19, Yakymyshyn in view of Iwao teaches the submersible housing of claim 18. Yakymyshyn further teaches wherein the hinge is a polymer hinge (all parts of 101 in Fig. 1A is made of polymer material; See [0075]) integral with the submersible housing (hinge 105 is integral to polymer housing 101 in Fig. 1A; See [0061].
Regarding Claim 20, Yakymyshyn in view of Iwao teaches the submersible housing of claim 19. Yakymyshyn further teaches wherein the latch includes a first polymer (all parts of 101 in Fig. 1A is made of polymer material) latch member (See Fig. 1A and Fig. below; See [0061], [0075]) that is integral with the first polymer housing member (upper latch member 103 in integral with upper housing member 101 in Fig. 1A and Fig. below; See [0061], [0075]), and a second polymer latch member (See Fig. 1A and Fig. below; See [0061], [0075]) that is integral with the second polymer housing member (lower latch member 103 in integral with lower housing member 101 in Fig. 1A and Fig. below; See [0061], [0075]).

    PNG
    media_image4.png
    648
    852
    media_image4.png
    Greyscale

Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. HSU et al. (Pub No. US 2017/0023625 A1) discloses Power Cable Measurement Device.
b. Koo et al. (Pub No. US 2016/0005534 A1) discloses Current transformer system with sensor CT.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 57-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2858                                                                                                                                                                                                        

/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858